Citation Nr: 1109478	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death based on improper treatment provided at a VA outpatient clinic in March 2006. 


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to February 1947 and from July 1948 to July 1949.  He died in April 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the RO.  The appellant and her grandson testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in December 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the appellant by correspondence dated in May 2008.  

The appellant alleges that the Veteran's death in April 2006 was the result of inadequate treatment by VA at a VA outpatient clinic.  At the time of his death, the Veteran was not in receipt of service connection for any disability.

VA statutory law provides that compensation shall be awarded for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

From a review of the record, and based on the December 2010 testimony of the appellant and her grandson, it has been surmised that:

On March 16, 2006, the Veteran was seen at the Southwest Florida Regional Medical Center (SWRMC) with respiratory complaints.  He related that his symptoms began a week earlier and were intermittent until the current episode three days prior to admission.  Following laboratory studies, the diagnoses were decompensated congestive heart failure (CHF), and acute renal failure.  It appears that the Veteran was admitted to the medical center, but no physician reports, nursing notes, or discharge summary regarding his stay are associated with the claims folder.

On March 31, 2006, the Veteran was seen at the Fort Myers VA Outpatient Clinic where it was noted that he had decreased breath sounds on the right, and left basilar crackles.  He had 3+ left lower extremity edema involving the pre-tibial area and the left thigh.  The assessment was worsening left lower extremity cellulitis - suspected septicemia.  It was noted that the Veteran had completed a course of oral dicloxacyllin.  He was thought to have CHF, and it was recommended that he be hospitalized.  

The Veteran was then transferred via ambulance to SWRMC.  He was placed on a 2-liter flow of oxygen via nasal cannula.  He was noted to have altered circulation on both lower extremities with 3+ pitting edema noted.  He apparently remained hospitalized until April 11, 2006.  However, no physician reports, nursing notes, or discharge summary regarding that hospitalization are in the claims folder.

On April 11, 2006, the Veteran was transferred to a hospice center where he died shortly after admission.

In December 2010, the appellant and her grandson appeared and gave testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  She testified that prior to his death, the Veteran had been placed in hospice care for three days; however, it appears that he was in the facility for only hours before he died.  The appellant stated that the Veteran had been treated for cellulitis at the VA outpatient clinic beginning on or about Monday (March 27, 2006), again on Wednesday (March 29), and Thursday, (March 30).  He was hospitalized at SWMRC beginning on Friday, March 31, 2006.  She contends that the VA physician who initially treated the Veteran on or about March 27, prescribed lotions for the cellulitis on the left ankle.  By Wednesday, the rash had spread up to left leg to the knee, and by Thursday, the cellulitis had spread to the mid-thigh.  She alleges that had the VA physician prescribed antibiotics for the cellulitis immediately when first seen on Monday, the Veteran would have been able to overcome the infection, and would not have died.

The statement of the case refers to VA outpatient treatment records dated from March 31 and April 11, 2006.  The appellant alleges that VA treatment began prior to that date; hence earlier VA outpatient treatment records must be obtained and associated with the claims folder.  In addition, while some records from SWRMC have been received, they do not include any nursing/progress notes or physician notes/consultation reports, or a discharge summary for the hospitalization beginning March 16, 2006 or March 31, 2006.  Complete records from this facility must be obtained.  Finally, records from Hope Hospice should also be obtained.  

Finally, there does not appear to be a medical opinion addressing the appellant's contentions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran in the period beginning March 1, 2006 and until his death on April 11, 2006.  These records are to include all VA outpatient treatment records from the Fort Myers OPC, Hope Hospice medical records, and medical records from SWRMC for the hospitalizations beginning March 16, 2006 and March 31, 2006.  SWRMC records are to include (but are not limited to) 
* emergency department notes
* discharge summaries,
* history and physical examination reports,
* radiology reports
* physician consultation reports,
* physician orders,
* progress notes,
* diagnostic tests,
* pathology reports,
* laboratory results
* social worker records.
After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  After the development requested above has been completed, the case should be referred to a VA physician who has not treated the Veteran.  Following a review of the record, the physician should identify the disabilities that caused or contributed to the Veteran's death.  Then, the physician should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability resulting in death as the result of VA medical treatment, specifically, his March 2006 outpatient treatment for cellulitis.  If so, he or she should also opine as to whether the proximate cause of such disability resulting in death was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  The physician is requested to report his findings, and provide a complete rationale for all opinions expressed.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

